Upon further consideration, it is ordered that the opinion in the above case be amended so that the last four paragraphs thereof will read as follows:
    "The judgment appealed from, however, must be reversed for a proper order to be entered when plaintiff elects to take a non suit with bill of exceptions under Section 4617, C. G. L., 2907, R. G. S. The purported order of non suit from which the writ of error is taken *Page 289 
in this case is in legal form a final judgment for the defendant, which should not have been entered.
    "The proper form of order to be entered when a non suit is taken under the statute is not merely to order and adjudge that plaintiff take nothing by his declaration and that defendant go hence without day, as was done here.
    "In cases where a non suit is allowed as a basis for a writ of error, a proper form of entry of judgment on such non suit would be 'that the plaintiff being solemnly called came not, neither was his suit further prosecuted, whereupon plaintiff suffered a non suit, and it is therefore considered by the Court that the plaintiff take nothing by his writ and that the defendant go hence without day and recover of the plaintiff his costs, etc.' See Andrews Stephens on Pleading (1st Ed.) page 195. Hall vs. Patterson, 45 Fla. 354; 33 So. 982; Mizell Livestock Company vs. McCaskill,  57 Fla. 118, ___ So. ___; Goldring vs. Redd,  60 Fla. 78, 53 So. 503.
    "Reversed for proper order of non suit at costs of plaintiff in error against whom the judgment is other wise affirmed."
Rehearing denied.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.